PER CURIAM.
Emandus Lamar Fielder appeals his conviction and sentence for attempted manslaughter with a firearm. We affirm his conviction but strike a portion of a condition of probation.
The trial court imposed the following condition of probation in its written order without oral pronouncement at the sentencing hearing:
You will not use intoxicants to excess. You will not visit places where intoxicants, drugs or other dangerous substances are unlawfully sold, dispensed, or used.
The first sentence must be stricken because it is a “special condition” that must be pronounced at sentencing. Nank v. State, 646 So .2d 762 (Fla. 2d DCA 1994). The second sentence of the condition is valid as a more precise definition of a general prohibition. § 948.03(l)(i), Fla.Stat. (1993); Tomlinson v. State, 645 So.2d 1 (Fla. 2d DCA 1994). We affirm as to all other issues raised on appeal.
Affirmed in part; portion of condition stricken.
PATTERSON, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.